CUDAHY, Circuit Judge,
concurring:
Certainly I have no objection to a remand to explore the various matters the majority so ably delineates. In any event, remand will likely have little practical impact on a “poison pill” which expires next April.
I write separately only to note that we are dealing here first and foremost with a district court’s determination of good faith in the context of a preliminary injunction. A finding of good faith can sometimes amount to something greater than the sum of its parts. Hence I would now and ultimately be adequately deferential to the findings of as experienced and knowledgeable a jurist as Judge Getzendanner.